                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

SUSAN E. HARRIMAN,                  )
                                    )
                  Plaintiff,        )                No. 2:21-cv-1102-DCN
                                    )
            vs.                     )                        ORDER
                                    )
KATHERINE A. COMPTON and LEWIS, )
BRISBOIS, BISGAARD AND SMITH,       )
LLP,                                )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the court on defendants Katherine A. Compton (“Compton”)

and Lewis, Brisbois, Bisgaard and Smith, LLP’s (“Lewis Brisbois”) (collectively,

“defendants”) motions to dismiss, ECF Nos. 4 and 10. For the reasons set forth below,

the court denies the first motion to dismiss as moot, grants the second motion to dismiss,

and dismisses the case without prejudice.

                                  I. BACKGROUND

       This legal malpractice action arises from a Texas lawyer and her law firm’s

representation of plaintiff Susan E. Harriman (“Harriman”) in Texas litigation that itself

arose from events that occurred only in Texas. During the relevant time period, Harriman

was an investment banker and registered investment advisor with IMS Securities, Inc.

(“IMS”), a Texas corporation. In 2015, Palmaz Scientific, a medical technology

company headquartered in Texas, sued Harriman in the United States District Court for

the Western District of Texas. The district court dismissed that action on jurisdictional




                                             1
grounds. Shortly thereafter, Harriman sued Palmaz and related parties1 in Texas state

court, where Palmaz asserted counterclaims against Harriman for tortious interference

with existing contracts, tortious interference with business relations, defamation, and

business disparagement (the “underlying Texas litigation”). ECF Nos. 10-2, 10-3.

Palmaz’s counterclaims in the underlying Texas litigation alleged that in 2012 Harriman

met with the CEO of Palmaz in Palmaz’s Dallas, Texas office to solicit business on

behalf of IMS. According to the counterclaims, when Palmaz declined her offer,

Harriman became verbally abusive, threatening, and eventually set out on a “delusional

and malicious campaign of economic terrorism” designed to sink Palmaz’s business.

ECF No. 10-3 at 5. Palmaz specifically alleged, among other things, that Harriman made

false and defamatory statements about Palmaz to potential investors, namely in the

Dallas, Texas area. Id. at 11–17.

       In March 2018, Harriman’s insurer, Travelers Insurance Company, assigned

Lewis Brisbois to represent Harriman in the underlying Texas litigation. Compton, a

Texas lawyer working in Lewis Brisbois’s Dallas office, served as lead attorney. Around

the same time that defendants took Harriman’s case, Palmaz filed two motions in the

underlying Texas litigation: a motion for a temporary restraining order and a motion for

temporary injunction. In the instant action, Harriman alleges that defendants were

negligent in their handling of each of the two motions. With respect to the motion for a

temporary restraining order, Harriman alleges that defendants agreed to a court order that

“was materially different from the [o]rder that [Harriman] had agreed to,” putting her “in




       1
          The court refers to Palmaz and the related parties in the underlying Texas
litigation collectively as “Palmaz.”
                                             2
an extremely difficult position financially.” ECF No. 1-1, Compl. ¶ 20. With respect to

the motion for temporary injunction, Harriman alleges that defendants, in litigating the

motion, negligently disclosed to Palmaz an allegedly privileged and sensitive email from

Harriman to Jerry Theos (“Theos”), a South Carolina attorney. The court in the

underlying Texas litigation considered the email in resolving Palmaz’s request for an

injunction, finding that the email was not privileged under the crime-fraud exception.

ECF No. 10-4, Compton Aff. ¶¶ 42–43. Harriman and Palmaz settled the underlying

Texas litigation in November 2018.

          On March 12, 2021, Harriman filed this legal malpractice action against

defendants in the Charleston County Court of Common Pleas, asserting claims for

professional negligence, breach of fiduciary duties, and breach of contract. Compl. On

April 14, 2021, defendants removed the action to this court. ECF No. 1. On April 21,

2021, defendants filed a motion to dismiss for lack of personal jurisdiction or, in the

alternative, to transfer venue to the Northern District of Texas. ECF No. 4. Harriman

filed an amended complaint on April 26, 2021, ECF No. 5, and responded to the motion

to dismiss on May 17, 2021, ECF No. 8. In light of the amended complaint, defendants

filed a second motion to dismiss for lack of personal jurisdiction on May 20, 2021. ECF

No. 10. Harriman responded on June 3, 2021, ECF No. 14, to which defendants replied

on June 10, 2021, ECF No. 15. Accordingly, this matter is now ripe for the court’s

review.




                                              3
                                     II. STANDARD

       A. Motion to Dismiss for Lack of Personal Jurisdiction

       When a defendant challenges personal jurisdiction, the plaintiff bears the burden

of demonstrating that jurisdiction exists. In re Celotex Corp., 124 F.3d 619, 628 (4th Cir.

1997). When the court decides a personal jurisdiction challenge without an evidentiary

hearing, the plaintiff must prove a prima facie case of personal jurisdiction. Mylan Labs.,

Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993). “In considering the challenge on such a

record, the court must construe all relevant pleading allegations in the light most

favorable to the plaintiff, assume credibility, and draw the most favorable inferences for

the existence of jurisdiction.” In re Celotex, 124 F.3d at 628 (quoting Combs v. Bakker,

886 F.2d 673, 676 (4th Cir. 1989)). Still, the court need not “credit conclusory

allegations or draw farfetched inferences.” Masselli & Lane, PC v. Miller & Schuh, PA,

2000 WL 691100, at *1 (4th Cir. May 30, 2000) (quoting Ticketmaster-New York, Inc. v.

Alioto, 26 F.3d 201, 203 (1st Cir. 1994)).

       B. Motion to Transfer Venue

       “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district . . . where it might have been

brought or to any district . . . to which all parties have consented.” 28 U.S.C. § 1404(a).

The burden is on the moving party to show by a preponderance of the evidence “that

transfer to another forum is proper.” State Farm Fire & Cas. Co. v. Blanton, 2014 WL

7146980, at *2 (D.S.C. Dec. 15, 2014) (citations omitted). The decision to transfer a case

to another venue is “committed to the discretion of the district court,” In re Ralston

Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984) (citations omitted), requiring the court to



                                              4
undertake “an individualized, case-by-case consideration of convenience and fairness”

and “to weigh in the balance a number of case-specific factors,” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (citation omitted).

                                    III. DISCUSSION

        In their motion, defendants ask the court to dismiss this action for lack of personal

jurisdiction or, in the alternative, transfer the action to the Northern District of Texas.2

Resolution of the instant motion requires the court to analyze its ability to exercise

personal jurisdiction over defendants under South Carolina’s long-arm statute and in

consideration of their protections under the Due Process Clause of the Constitution.

Because defendants’ South Carolina contacts do not support personal jurisdiction and

because subjecting defendants to suit in South Carolina would be constitutionally

unreasonable, the court grants the motion and dismisses this action for lack of personal

jurisdiction.

        In evaluating a challenge to personal jurisdiction, the court engages in a two-step

analysis. Ellicott Mach. Corp. v. John Holland Party Ltd., 995 F.2d 474, 477 (4th Cir.

1993). First, the forum state’s long-arm statute must authorize the exercise of jurisdiction

under the facts presented. Id. Second, if the statute does authorize jurisdiction, then the

court must determine if its exercise of personal jurisdiction is consistent with due



        2
         As an initial matter, Harriman’s filing of the amended complaint, ECF No. 5,
renders defendants’ initial motion to dismiss, ECF No. 4, moot. See Young v. City of
Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“[A]n amended pleading ordinarily
supersedes the original and renders it of no legal effect.”); see also Turner v. Kight, 192
F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motions to dismiss filed prior to an
amended complaint); McCoy v. City of Columbia, 2010 WL 3447476, at *1–2 (D.S.C.
Aug. 31, 2010) (same). Accordingly, the court denies as moot defendants’ first motion to
dismiss, ECF No. 4, and instead considers defendants’ renewed motion to dismiss, ECF
No. 10.
                                               5
process. Id. South Carolina’s long-arm statute extends its reach to the outer limits

allowed by the Due Process Clause. Foster v. Arletty 3 Sarl, 278 F.3d 409, 414 (4th Cir.

2002). Consequently, the two-step inquiry compresses into a single question—

whether the court’s exercise of personal jurisdiction comports with due process. Sonoco

Prod. Co. v. Inteplast Corp., 867 F. Supp. 352, 354 (D.S.C. 1994).

       The due process test for personal jurisdiction involves two components: minimum

contacts and fairness. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980).

Under the minimum contacts test, a nonresident defendant must have certain minimum

contacts with the forum state such that the suit does not offend “traditional notions of fair

play and substantial justice.” Int’l Shoe Co. v. State of Wash., Office of Unemployment

Compensation and Placement, 326 U.S. 310, 316 (1945). Due process is satisfied where

the court asserts personal jurisdiction over a defendant who “purposefully avails itself of

the privilege of conducting activities within the forum state,” Hanson v. Denckla, 357

U.S. 235, 253 (1958), such that it “should reasonably anticipate being haled into court

there,” World-Wide Volkswagen, 444 U.S. at 297. After a showing of the defendant’s

purposeful availment, the fairness inquiry balances any burden on the defendant against

countervailing concerns such as the plaintiff’s interest in obtaining relief and the forum

state’s interest in the controversy. Id. at 292. Personal jurisdiction comes in two forms:

general and specific, each of which the court discusses in turn.

       The court has little difficulty concluding that general jurisdiction is lacking here.

General jurisdiction over Compton exists only in the state of her domicile. Daimler AG

v. Bauman, 571 U.S. 117, 137 (2014). There is no dispute that Compton is domiciled in

Texas, meaning that she is not subject to general jurisdiction in South Carolina. Turning



                                              6
to Lewis Brisbois, general jurisdiction over a corporation exists “when [its] affiliations

with the State are so ‘continuous and systematic’ as to render [it] essentially at home in

the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011). Subject only to narrow exception, a corporate defendant is “essentially at home”

in the state under the laws of which it was incorporated and the state in which it has its

principal place of business. Daimler, 571 U.S. at 137. Lewis Brisbois is a California

limited liability partnership that maintains its principal place of business in Los Angeles.

While Harriman has demonstrated that Lewis Brisbois has done some business in South

Carolina and employs partners that have travelled to the state, these contacts are far too

attenuated and sporadic to render Lewis Brisbois “at home” in South Carolina. As such,

neither defendant is subject to general jurisdiction here.

       Specific jurisdiction, on the other hand, arises when a cause of action is related to

the defendant’s activities within the forum state. Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408, 414 (1984). The Fourth Circuit applies a three-part test when

evaluating the propriety of exercising specific jurisdiction: (1) whether the defendant

purposely availed itself of the privileges of conducting activities in the forum state and

thus invoked the benefits and protections of its laws, (2) whether the plaintiff’s claims

arise out of or relate to those forum-state activities, and (3) whether the exercise of

jurisdiction is constitutionally reasonable. Christian Sci. Bd. of Dirs. of the First Church

of Christ v. Nolan, 259 F.3d 209, 215–16 (4th Cir. 2001) (citing Helicopteros, 466 U.S. at

414–16; Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476–77 (1985)). To show

that the exercise of specific jurisdiction over a defendant comports with due process, a




                                              7
plaintiff “must prevail on each prong.” Perdue Foods LLC v. BRF S.A., 814 F.3d 185,

189 (4th Cir. 2016).

       The Supreme Court recently clarified that the second prong of the specific

jurisdiction inquiry—requiring that the plaintiff’s suit arise from or relate to the

defendant’s forum-state contacts—does not “require proof of causation.” Ford Motor Co.

v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1026 (2021). In other words, a

plaintiff need not show that her claim “came about because of the defendant’s in-state

conduct.” Id. The specific jurisdiction test is more expansive (and as a result, more

nebulous), supporting a court’s exercise of jurisdiction over an out-of-state defendant

where that defendant’s in-state contacts “relate to” the plaintiff’s claim. Id. (emphasis in

original). Even so, the Supreme Court made clear in Ford that not every connection

between a plaintiff’s claim and defendant’s contacts will do. Id. “[T]he phrase ‘relate to’

incorporates real limits, as it must to adequately protect defendants foreign to a forum.”

Id. At bottom, specific jurisdiction requires a direct, meaningful connection between the

defendant’s forum-state contacts and the plaintiff’s claim. Bristol-Myers Squibb Co. v.

Superior Ct. of California, San Francisco Cty., 137 S. Ct. 1773, 1781 (2017). In

determining whether such a connection exists, the court should “direct [its] focus to the

quality and nature of [the defendant’s] contacts.” Carefirst of Maryland, Inc. v. Carefirst

Pregnancy Centers, Inc., 334 F.3d 390, 397 (4th Cir. 2003).

       Harriman premises her theory for specific jurisdiction on several of defendants’

South Carolina-related activities. Unfortunately for Harriman, each of those contacts

fails under either the first or second prong of the Fourth Circuit’s jurisdictional test. With

respect to the first, Harriman must demonstrate that defendants purposefully availed



                                              8
themselves to suit in South Carolina by deliberately directing activities to the state.

Harriman’s first argument—that her own South Carolina domicile supports the court’s

exercise of jurisdiction over defendants—fails on this front. Harriman claims that she

“moved her legal domicile from Texas to South Carolina” in 2017, shortly before

defendants took up her case.3 But Harriman’s domicile is irrelevant here because the

court’s jurisdictional inquiry focuses on the “contacts that the ‘defendant himself’ creates

with the forum . . . with regard to the defendant’s contacts with the forum itself, not with

persons residing there.” Walden v. Fiore, 571 U.S. 277, 277 (2014) (quoting Burger

King, 471 U.S. at 475). Put simply, “[t]he plaintiff cannot be the only link between the

defendant and the forum.” Id. That axiomatic doctrine holds true in the context of legal

malpractice actions, even where the attorney agreed to represent a forum-state client.

Cape v. von Maur, 932 F. Supp. 124, 128 (D. Md. 1996) (“[C]ase law overflows on the

point that providing out-of-state legal representation is not enough to subject an out-of-

state lawyer or law firm to the personal jurisdiction of the state in which a client

resides.”) (collecting cases).

       Just as Harriman’s contacts cannot support specific jurisdiction here, neither can

those of third parties. Harriman argues that defendants’ disclosure of an email during




       3
          The parties hotly dispute whether Harriman was a domiciliary of Texas or South
Carolina at the time defendants took on her representation. Harriman attests that she
permanently changed her residence to South Carolina in 2017. ECF No. 8-4 ¶ 2.
Defendants have presented some evidence to the contrary: for example, Harriman
previously attested to being a citizen of Texas in the underlying Texas litigation in 2018,
only two weeks before Lewis Brisbois appeared on her behalf, ECF No. 15-2, and she
maintained a Texas driver’s license until 2019, ECF No. 15 at 4. Given the court’s duty
at this juncture to “draw the most favorable inferences for the existence of jurisdiction,”
the court assumes the truth of Harriman’s side of the story. In re Celotex, 124 F.3d at
628.
                                              9
discovery in the underlying litigation constitutes a contact worthy of specific jurisdiction.

Not so. There is no dispute that defendants produced the allegedly privileged email while

in Texas to counsel for Palmaz, also located in Texas, and there is likewise no dispute

that defendants litigated issues related to its production exclusively in Texas. Harriman

argues that defendants’ production of the email serves as a South Carolina contact

because the email was sent from Harriman to Theos—a South Carolina attorney. To be

clear, defendants merely produced the email between Harriman and Theos in the

underlying Texas litigation—they did not themselves have any contact with Theos.

Producing an email in Texas to another party in Texas is not a means by which one avails

itself to South Carolina. That the email’s recipient was a South Carolina citizen does not

render defendants’ disclosure of the email a purposefully availing contact with South

Carolina. See Helicopteros, 466 U.S. at 417 (1984) (“[The] unilateral activity of another

party or a third person is not an appropriate consideration when determining whether a

defendant has sufficient contacts with a forum State to justify an assertion of

jurisdiction.”); Walden, 571 U.S. at 291 (2014) (“[I]t is the defendant, not the plaintiff or

third parties, who must create contacts with the forum State.”).

       Similarly, Harriman argues that specific jurisdiction exists here because

defendants, in the underlying Texas litigation, agreed to the temporary restraining order,

which “undoubtedly affected [ ] Harriman’s assets and property in South Carolina.” ECF

No. 8 at 10. Again, this is not the kind of forum-state contact that might support

jurisdiction because it evinces no purposeful availment on defendants’ part. Defendants’

activities related to the temporary restraining order took place in Texas; the fact that those

activities affected Harriman’s assets in South Carolina is of no moment. Ford, 141 S. Ct.



                                             10
at 1025 (noting that a purposefully availing contact “must show that the defendant

deliberately ‘reached out beyond’ its home”).4 In short, Harriman and third parties’ ties

to South Carolina cannot support the court’s exercise of specific jurisdiction over

defendants here.

       The only other South Carolina contact to which Harriman points fails under the

second prong of the Fourth Circuit’s test, which requires her to demonstrate that her

claims arise from or relate to that contact. Harriman notes that Compton scheduled two

depositions and agreed to defend a third in Charleston, South Carolina during the

underlying Texas litigation. To be sure, Compton’s trip to Charleston constitutes a

purposefully availing contact with South Carolina because it is a direct and deliberate

business activity within the state. However, Harriman fails to demonstrate how her

claims arise from or relate to this single South Carolina contact, meaning that it, too,

cannot subject defendants to personal jurisdiction here.

       While in Charleston, Compton deposed James DeLuca (“DeLuca”), Harriman’s

ex-fiancé, and prepared for but cancelled the depositions of DeLuca’s nephew and

Harriman herself. Each of these depositions related to Palmaz’s motion for temporary

injunction, which alleged under the Texas Uniform Fraudulent Transfers Act (“TUFTA”)

that Harriman was fraudulently transferring assets to protect them from a potential

judgment. Harriman argues that these depositions “affected the defense of the TUFTA



       4
          In Calder v. Jones, the Supreme Court established the “effects test,” under which
a court may exercise specific jurisdiction over an out-of-state defendant that has acted
outside of the forum in a manner that injures someone residing in the forum. 465 U.S.
783 (1984). But this test only applies where, inter alia, “the defendant committed an
intentional tort” and “the defendant expressly aimed his tortious conduct at the forum.”
Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 398 n.7
(4th Cir. 2003). Both elements are lacking here, making the effects test inapplicable.
                                             11
action and the case in general.” ECF No. 8 at 4. But Harriman fails to explain how these

depositions actually “relate to” her claims. Harriman’s complaint in this action makes

clear that her claims arise from two allegedly negligent acts: first, the defendants’

agreement to the temporary restraining order without obtaining Harriman’s informed

consent, compl. ¶¶ 17–23, and second, defendants’ disclosure of the allegedly privileged

email between Harriman and Theos, id. ¶¶ 25–32. There is no allegation in the complaint

that Compton (or Lewis Brisbois) was negligent in her handling of the Charleston

depositions or that the Charleston depositions relate to Harriman’s claims at all.5 Further,

despite filing a 19-page, single-spaced brief,6 Harriman plainly fails to connect any dots

between her claims and the Charleston depositions in her defense of the motion to

dismiss. In other words, Harriman has not demonstrated that the Charleston depositions

“relate to” her claims. As the Supreme Court recently clarified, the phrase “‘relate to’

incorporates real limits[.]” Ford, 141 S. Ct. at 1026. In short, Compton’s single trip to

Charleston is too tenuously related to Harriman’s claims to justify subjecting defendants

to suit in South Carolina, especially given the “quality and nature” of defendants’ forum-

state contacts. Carefirst, 334 F.3d at 397; see Bristol-Myers Squibb, 137 S. Ct. at 1781




       5
          In her response to the motion to dismiss, Harriman states that the cancellation of
Harriman and DeLuca’s nephew’s depositions make up “part of the tortious conduct
giving rise to this malpractice suit.” ECF No. 8 at 10. But this lone, naked statement in
Harriman’s brief is wholly unsupported by her complaint, which makes clear that this
action is based upon defendants’ agreement to the temporary restraining order and
disclosure of the allegedly privileged email, not Compton’s alleged decision to cancel
depositions. The complaint makes no mention of the Charleston depositions whatsoever.
        6
          By local rule, all papers filed with the court must be double-spaced, Local Civ.
Rule 1.05 (D.S.C.), and double-spaced briefs must not exceed 35 pages, Local Civ. Rule
7.05 (D.S.C.).
                                             12
(“What is needed—and what is missing here—is a connection between the forum and the

specific claims at issue.”).

        Moreover, subjecting defendants to suit in South Carolina would not be

constitutionally reasonable. In determining whether its exercise of specific jurisdiction is

reasonable, a court should evaluate: “[1] the burden on the defendant, [2] the forum

state’s interest in adjudicating the dispute, [3] the plaintiff’s interest in obtaining

convenient and effective relief, [4] the interstate judicial system’s interest in obtaining the

most efficient resolution of controversies, and [5] the shared interest of the several States

in furthering fundamental substantive social policies.” Burger King, 471 U.S. at 477

(citing World-Wide Volkswagen, 444 U.S. at 292 (internal quotation marks omitted)).

The court views these factors through the lens of the nature and quality of the defendant’s

forum-state contacts. See Grayson Consulting, Inc. v. Cathcart, 2013 WL 5755400, at *3

(D.S.C. Oct. 23, 2013) (“The weaker the contacts, . . . the less likely it is that jurisdiction

is reasonable.”).

        The first factor—the court’s “primary concern”—is the burden on defendants.

Bristol-Myers Squibb, 137 S. Ct. at 1780. This factor weighs heavily against exercising

jurisdiction because defendants are citizens of Texas and California, and especially

because Compton lives and works in Texas with no connections to South Carolina save

for attending a single deposition in the state in 2018. Forcing Compton to defend a

lawsuit—and against a particularly litigious plaintiff at that—would impose too great a

burden. Turning to the second factor, South Carolina has little interest in the resolution

of this controversy, given that the events from which it arose occurred exclusively in

Texas. While the third factor weighs in Harriman’s favor, given that South Carolina is a



                                               13
convenient forum for her (and her alone), the final two factors also weigh against

exercising jurisdiction. There is no dispute that the vast majority of the relevant evidence

and witnesses are located in Texas, and, as the court has discussed at length, defendants’

South Carolina contacts are weak. At bottom, this is a Texas controversy that Harriman

wants resolved in South Carolina. But indulging that wish would not be fair to

defendants, as the relevant factors weigh decidedly against subjecting them to suit in this

state.

         Furthermore, the cases on which Harriman relies are unavailing. In the first,

Motley Rice, LLC v. Baldwin & Baldwin, LLP, this court exercised specific jurisdiction

over an out-of-state law firm in a fee-sharing dispute brought by a South Carolina law

firm. 518 F. Supp. 2d 688 (D.S.C. 2007). There, the parties had a 19-year business

relationship and entered into fee-sharing agreements that contemplated South Carolina as

a dispute resolution forum. Further, that defendant’s employees traveled to South

Carolina in connection with the underlying cases on multiple occasions. The court found

these contacts supported its exercise of specific jurisdiction. Simply put, the defendant’s

contacts in Motley Rice were far more substantial, consistent, and intentional than

defendants’ contacts are here. Defendants did not enter into any agreement that

contemplates South Carolina as a forum for dispute resolution, they do not have a long-

standing relationship with Harriman, and they travelled to South Carolina on Harriman’s

behalf on only one occasion. Thus, Motley Rice is unavailing.

         So too is Eng. & Smith v. Metzger, the next case Harriman cites. 901 F.2d 36

(4th Cir. 1990). There, like in Motely Rice, the court exercised jurisdiction over an out-

of-state law firm based upon the significant purposefully availing contacts it maintained



                                             14
with the forum state, Virginia. Id. at 39–40 (“The purposeful direction of activities

toward the forum is present here. [Defendant] initiated contact with [plaintiff] in

Virginia, entered into contracts with [plaintiff] by virtue of action taken in Virginia, and

carried on a continuing relationship with [plaintiff] in Virginia while the two worked on

the [underlying] case.”). Again, the quality and nature of the defendant’s forum-state

contacts there were materially different than defendants’ contacts here. The same is true

with respect to the third, fourth, and fifth cases Harriman presents. Hirschkop Grad, PC

v. Robinson, 757 F.2d 1499 (4th Cir. 1985); Tire Eng’g & Distribution, LLC v. Shandong

Linglong Rubber Co., 682 F.3d 292 (4th Cir. 2012); CFA Inst. v. Inst. of Chartered Fin.

Analysts of India, 551 F.3d 285, 289 (4th Cir. 2009). Those cases involved significantly

more substantial and direct contacts than the ones defendants have with South Carolina

here. For example, the defendants in those cases travelled to the forum state to discuss

representation and negotiate fees, Hirschkop, 757 F.2d at 1503; “had an office and

employees in the forums state,” Tire Eng’g, 682 F.3d at 304; and engaged in unlawful

conduct in the forum state that formed “the genesis of [the] dispute,” CFA Institute, 551

F.3d at 295. The relative insignificance of defendants’ contacts with South Carolina

distinguish this action from those cases.

       In sum, defendants’ infrequent and insubstantial contacts with South Carolina

cannot support the court’s exercise of specific jurisdiction here. And even if those

contacts could support jurisdiction, exercising it over defendants and thereby subjecting

them to suit halfway across the country would not be constitutionally reasonable.




                                             15
Accordingly, the court grants the motion to dismiss and dismisses this action without

prejudice.7

                                 IV. CONCLUSION

       For the foregoing reasons the court DENIES AS MOOT defendants’ first motion

to dismiss, ECF No. 4, GRANTS defendants’ second motion to dismiss, ECF No. 10,

and DISMISSES the case without prejudice.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

June 29, 2021
Charleston, South Carolina




       7
         Because the court resolves defendants’ motion on jurisdictional grounds, it need
not reach their request to transfer venue.
                                           16
